Citation Nr: 1043486	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-34 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri, on behalf of the RO in Des Moines, Iowa.  This case was 
previously before the Board in November 2009 and was remanded for 
additional development.

Evidence pertinent to the matter on appeal (a September 2010 
physician's statement) was received by the Board in October 2010.  
The Veteran, through his representative, has waived initial RO 
consideration of this evidence.

An April 2006 RO decision granted entitlement to a TDIU, 
effective October 2005.


FINDINGS OF FACT

1.  The most probative medical evidence reveals that Veteran does 
not meet the diagnostic criteria for PTSD.

2.  Psychiatric disability was not shown in service, nor to a 
compensable degree within a year of discharge from service, and 
the competent clinical evidence fails to establish a nexus or 
link between an acquired psychiatric disorder and the Veteran's 
active service.


CONCLUSION OF LAW

Psychiatric disability, including PTSD, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in August 2004, March 2006, and December 
2009 the Veteran was informed of the evidence and information 
necessary to substantiate the claim, the information required of 
the appellant to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain evidence 
and information in support of the claim, and the evidence that 
should be submitted if there was no desire for VA to obtain such 
evidence.  In the March 2006 letter the Veteran received notice 
regarding the assignment of a disability rating and/or effective 
date in the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not 
completed prior to the initial AOJ adjudication of the claim, 
such notice was not compliant with Pelegrini.  However, as the 
case was readjudicated thereafter, there is no prejudice to the 
Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are private and VA medical records.  In February 
2010 the Veteran underwent a VA examination that addressed the 
medical matters presented by this appeal.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the February 2010 VA examination is more than adequate.  The 
February 2010 VA examiner elicited information concerning the 
Veteran's military service and considered the pertinent evidence 
of record; supporting rationale was provided for the opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issue 
on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with 
its November 2009 remand instructions.  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008).  The Veteran has not referenced any 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the merits 
of the claim.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
Service connection also is permissible for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection for a psychosis may be 
presumed, subject to rebuttal, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), credible 
supporting evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and an inservice stressor.  If the 
evidence establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

Effective July 12, 2009, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 
2010).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

The Veteran asserts that he has PTSD as a result of his service 
in Vietnam.  He has indicated that he came under fire while 
serving aboard helicopters, including while landing in "hot" 
zones.  He has also indicated that his unit came under mortar 
attack, including while driving in a convoy.

Service treatment records reveal no complaints or diagnoses of 
psychiatric problems.  The Veteran's psychiatric system was noted 
as normal on his September 1969 service discharge examination; 
the Veteran denied depression and nervous trouble on the 
corresponding report of medical history.

In an August 1998 letter, the Veteran's private psychologist 
(S.B.S., PhD) noted, in pertinent part, as follows:

I am writing this letter at the request of 
my patient, [the Veteran].  I initially saw 
[the Veteran] on April 27, 1998 and have 
subsequently seen him for one session each 
month since then.  The most recent 
appointment was July 28, 1998.  [The 
Veteran] was referred to me by his [family 
physician].  He presented with anxiety, 
insomnia, and some [PTSD] related symptoms.  
For the first two sessions, due to the 
content presented and the symptomatology, I 
did give him the diagnosis of [PTSD].  The 
following sessions I gave him a diagnosis 
of Adjustment Disorder with mixed features 
of anxiety and depression, which is a 
similar diagnosis but with less severity in 
symptomatology.

I perceive at this time, that [the 
Veteran's] symptoms are directly related to 
the litigation process and a great fear 
that he will have to spend time away from 
his wife.  The only other time in his life 
that the was required to be away from her 
for a lengthy time was while he served in 
the Viet Nam War.

A November 1998 private medical record reflected an assessment of 
an adjustment disorder and noted that the Veteran "has been 
diagnosed with PTSD."

An October 2010 statement from a private physician essentially 
noted that the Veteran had PTSD as a result of his combat 
experience in Vietnam.  

VA examiners in April 2005 and February 2010 specifically stated 
that the Veteran did not meet the criteria for PTSD.  

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria set forth in 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  
See 38 C.F.R. § 4.125 (noting that VA has adopted the 
nomenclature of the DSM-IV).

The Board notes that the medical evidence of record contains 
conflicting evidence on the question of whether the Veteran 
actually meets the diagnostic criteria for PTSD, consistent with 
the first criterion for a grant of service connection for PTSD.  
Greater weight may be placed on one physician's opinion over 
another depending on factors such as the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  Further, the value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).

The Board observes that a November 1998 private medical record 
reflected that the Veteran had been diagnosed with PTSD.  The 
November 1998 record simply indicates that the Veteran had a 
diagnosis of PTSD.  However, such diagnosis is of limited 
probative value, as the November 1998 private record simply shows 
a diagnosis of PTSD without relating the diagnosis to a specified 
stressor.  Significantly, it appears that the November 1998 
record was essentially reporting medical history; the November 
1998 record itself did not reflect an assessment of PTSD.

Regarding the October 2010 private record, the Board finds that 
this record is not accorded the weight that belongs to the 
diagnosis rendered by the Veteran's private psychologist, S.B.S.  
Unlike S.B.S, the October 2010 private examiner did not discuss 
how the PTSD diagnosis was derived; further, it is clear that 
S.B.S was more familiar with the Veteran's medical history.  In 
the same manner, unlike the April 2005 and February 2010 
examiners, the October 2010 private examiner did not indicate to 
what extent (if any) that the Veteran's medical records had been 
reviewed in arriving at the diagnosis.  The April 2005 and 
February 2010 VA examiners noted that they had reviewed the 
Veteran's claims file, and further related a comprehensive review 
of the Veteran's medical and social background.  The October 2010 
examiner also did not appear to link the Veteran's PTSD to a 
particular stressor.  By contrast, the Board finds probative the 
opinions by the April 2005 and February 2010 VA examiners, which 
not only concluded that the Veteran did not meet the criteria for 
PTSD, but also discussed the reasons why the criteria had not 
been met.  The Board again notes that the VA examiners rendered 
their opinions after conducting a mental status examination and a 
review of the Veteran's claims file (including a review of the 
findings of S.B.S).

As such, the Board finds that the most probative medical evidence 
to address whether the Veteran meets the diagnostic criteria for 
PTSD according to the DSM-IV weighs against the claim.  As the 
preponderance of the competent evidence establishes that the 
first criterion for service connection for PTSD has not been met, 
service connection for PTSD cannot be established.

As for psychiatric disability other than PTSD, as noted, service 
treatment records show no complaints or diagnoses of psychiatric 
disability, and the service discharge examination report 
indicated that the Veteran's psychiatric system was clinically 
evaluated as normal.  While records reflect diagnoses of such 
disorders as depression and an adjustment disorder, the evidence 
of record reveals that the first medical evidence of a 
psychiatric disability was years following service, and there is 
no competent medical evidence or opinion indicating that the 
Veteran's psychiatric disability other than PTSD is related to 
service.  On the contrary, S.B.S (in the August 3, 1998 letter) 
essentially attributed the Veteran's psychiatric symptoms to 
litigation that he was going through at the time.

Since the medical evidence of record fails to indicate that the 
Veteran had psychiatric problems during service, within a year of 
discharge from service, or that his psychiatric disability is 
related to service, the preponderance of the evidence is against 
the claim for service connection for psychiatric disability, 
including PTSD.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first hand 
knowledge (i.e., experiencing stressors such as combat).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Further, under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that the Veteran's statements as to continuity of 
symptomatology of psychiatric problems (other than PTSD) since 
service are less than credible (See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by the veteran).  In 
this regard, the Board again notes that no psychiatric problems 
were complained of or noted during service or shortly thereafter, 
and the Veteran specifically denied that he had such problems at 
the time of his separation from service.  While the Board 
acknowledges that the absence of any corroborating medical 
evidence supporting his assertions, in and of itself, does not 
render his statements incredible, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The provisions of 38 U.S.C.A. § 1154(b) do not obviate the 
requirement that a veteran must submit medical evidence of a 
causal relationship between a current disability and service.  
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, even 
assuming that the Veteran has combat status, the Veteran must 
provide satisfactory evidence of a relationship between his 
service and current psychiatric disability.  As the Veteran 
simply does not have the necessary medical training, he is not 
competent to opine as to whether he has a current diagnosis of 
PTSD, or to state that he has psychiatric disability other than 
PTSD as a result of his military service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claim, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for psychiatric disability, including PTSD, is 
denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


